Keefe, Judge:
This appeal for a reappraisement is brought by the collector against the appraiser’s action in appraising certain books at the entered price of 4s. 6d. each less trade discount as invoiced, plus cost of case as invoiced.
It was agreed between counsel that the value of the books in question is represented by the invoice per se price, less a discount of 33 ⅝ per centum, plus cases as invoiced.
In view of the record, I find that the value of the books is 4s. 6d. each, less 33¾ per centum, plus cases as invoiced. Judgment will therefore be entered in favor of the plaintiff accordingly.